Citation Nr: 0101530	
Decision Date: 01/19/01    Archive Date: 01/24/01

DOCKET NO.  99-23 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for diverticulitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran had unconfirmed active duty service from February 
1978 to October 1988.  The veteran had subsequent service in 
the National Guard, to include a period of active duty for 
training from April 29, 1995 to May 13, 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina that denied the veteran's claim of 
entitlement to service connection for diverticulitis.  A 
hearing was held at the RO in March 2000.  Thereafter, a 
hearing was scheduled to take place before a member of the 
Board in Washington, D.C. in March 2001; however, in December 
2000, the veteran canceled this hearing.  


REMAND

The veteran and his representative contend that service 
connection is warranted for diverticulitis.  They allege that 
the veteran suffered from stomach problems while on active 
duty, as well as several bouts of constipation, diarrhea 
and/or abdominal pain, and that these symptoms were in fact 
the beginnings of the diverticulitis with which he is now 
diagnosed.  They also point out that the veteran was 
diagnosed with diverticulitis in May 1995 during a period of 
active duty for training.  

It is noted that applicable law provides that service 
connection will be granted if it is shown that a particular 
disease or injury was incurred or aggravated during active 
duty or active duty for training.  Service connection may 
also be granted for disability resulting from an injury 
incurred or aggravated during inactive duty training.  
38 U.S.C.A. §§ 101(2), (24), 1110, 1131 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (2000).

The veteran's service medical records contain multiple 
reports of treatment of the veteran for stomach problems, 
constipation, diarrhea, and abdominal pain, which were at 
times diagnosed as gastroesophageal reflux, and 
gastroenteritis.  The veteran's National Guard records 
indicate that in May 1995, during a period of active duty for 
training, the veteran was seen at Womack Army Hospital 
complaining of abdominal pain and was diagnosed with 
diverticulitis.  A few days later the veteran was transferred 
to Onslow Memorial Hospital (Onslow) where he was diagnosed 
with abdominal pain of unknown etiology, among other things; 
a diagnosis of diverticulitis was not indicated.  
Nevertheless, he has been subsequently diagnosed with 
diverticulitis while treated at Onslow, to include in May 
1997 and May 1999.

Recently, Congress amended 38 U.S.C.A. § 5107 (and amended or 
added other relevant provisions) to reflect that VA has a 
duty assist a claimant in developing all facts pertinent to a 
claim for benefits.  Such duty includes requesting 
information as described in 38 U.S.C.A. § 5106, as well as 
the accomplishment of a medical examination when such 
examination may substantiate entitlement to the benefits 
sought.  A claim may be decided without providing such 
assistance only when no reasonable possibility exists that 
such assistance will aid in the establishment of entitlement, 
or the record includes medical evidence sufficient to 
adjudicate the claim.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

In this regard, the Board notes that the veteran has never 
been given a VA examination.  In light of the veteran's 
service medical records, and mindful of its duty to assist 
the veteran, the Board is of the opinion that a VA 
gastrointestinal examination would be helpful to determine 
the nature and severity of the veteran's gastrointestinal 
problems.

As such, this case is REMANDED for the following development:


1. The RO should obtain the names and 
addresses of all medical care 
providers who treated the veteran for 
his stomach or gastrointestinal 
conditions, to include diverticulitis, 
since service.  After securing any 
necessary release(s), the RO should 
obtain these records.  If the search 
for any requested records yields 
negative results, that fact should 
clearly be documented in the veteran's 
claim file, and he should be so 
notified.

2. After associating with the claims file 
all medical records received, the 
veteran should be afforded a VA 
gastrointestinal examination to 
determine the severity and etiology of 
his stomach or gastrointestinal 
conditions, to include diverticulitis, 
if diagnosed.  All tests and studies 
should be accomplished, and all 
clinical findings should be set forth 
in detail.  The entire claims folder, 
to include a complete copy of this 
remand, must be made available to, and 
be reviewed by, the examiner.  The 
examination report should reflect 
consideration of the veteran's 
documented and reported history.  The 
examiner should offer an opinion as to 
whether it is at least as likely as 
not that any stomach or 
gastrointestinal conditions, to 
include diverticulitis, that the 
veteran is currently suffering from is 
related to any disease or injury which 
occurred during his active military 
service or related to the May 1995 
active duty for training incident 
discussed above.  Specific reasons 
should be given for the examiner's 
opinions.

3. To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4. If none of the requested development 
provides evidence of a nexus between 
the claimed disorder(s) and the 
veteran's active military service, the 
RO should specifically advise him of 
the need to submit such competent 
medical evidence to support this 
claim.

5. The RO must also review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  
For further guidance on the processing 
of this case in light of the changes 
in the law, the RO should refer to VBA 
Fast Letter 00-87 (November 17, 2000), 
as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations 
and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.

6. After completion of the above 
requested development, and any other 
development deemed warranted by the 
record, the RO should readjudicate 
this claim on appeal in light of all 
pertinent evidence and legal 
authority.  The RO must provide 
adequate reasons and bases for its 
determinations.

7. If this claim remains denied, the RO 
should furnish to the veteran an 
appropriate supplemental statement of 
the case, and afford him the 
opportunity to provide written or 
other argument in response thereto 
before the claims file is returned to 
the Board for further appellate 
consideration.  


The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. A. MARKEY
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




